                                                                                    Case 2:18-cv-10721-R-AS Document 7-2 Filed 01/18/19 Page 1 of 3 Page ID #:53



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800

                                                                                    4 San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    5 Facsimile: (415) 391-8269

                                                                                    6
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                   WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                  Case No. 2:18−cv−10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,
                                                                                   14                                                PROPOSED ORDER
                                                                                              vs.                                    Granting Yelp Inc.’s Motion to
                                                                                   15
                                                                                                                                     Dismiss under Rule 12(b)(6)
                                                                                   16 YELP, INC., a California Corporation,
                                                                                                                                     Date: February 19, 2019
                                                                                   17 1-10 INCLUSIVE,
                                                                                                                                     Time: 10:00 a.m.
                                                                                   18                     Defendants.                Place: Courtroom 880, 8th Floor
                                                                                                                                            Roybal Federal Building and
                                                                                   19
                                                                                                                                            U.S. Courthouse
                                                                                   20                                                       255 East Temple Street,
                                                                                                                                            Los Angeles, CA 90012
                                                                                   21
                                                                                                                                     Judge: Hon. Manuel L. Real
                                                                                   22
                                                                                                                                     [filed concurrently with notice of motion
                                                                                   23
                                                                                                                                     and memorandum of law]
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                               PROPOSED ORDER GRANTING YELP INC.’s MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                    Case 2:18-cv-10721-R-AS Document 7-2 Filed 01/18/19 Page 2 of 3 Page ID #:54



                                                                                    1        On February 19, 2019, this Court heard defendant Yelp Inc.’s motion to dismiss
                                                                                    2 the complaint filed by plaintiff Jaron Brignac. Brignac’s complaint asserts that Yelp

                                                                                    3 Inc. violated the Sherman Act, 15 U.S.C. § 2, but the complaint fails to state a claim

                                                                                    4 upon which relief may be granted for several reasons. Brignac alleges that a

                                                                                    5 corporation he owns, BPCS Law, did not appear on the first page of Google’s search

                                                                                    6 results for certain keywords and that Yelp offered to provide advertising space on its

                                                                                    7 website to BPCS Law for $1,200 monthly. His allegations make clear that the

                                                                                    8 corporation, not Brignac, sustained the purported antitrust injury. Any injury that

                                                                                    9 Brignac sustained is derivative of the corporate injury. As a result, Brignac is not the

                                                                                   10 real party in interest and he cannot assert claims belonging to the corporation.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Brignac’s complaint fails to state an antitrust claim for other reasons. It fails to
                                                                                   12 plead a relevant market in which Yelp allegedly had monopoly power. It fails to allege
REED SMITH LLP




                                                                                   13 that Yelp engaged in anticompetitive conduct. The Communications Decency Act, 47

                                                                                   14 U.S.C. § 230, bars Brignac’s claim to the extent that it is based on Yelp’s decision to

                                                                                   15 publish only reviews from users who maintain accounts with Yelp. In any event,

                                                                                   16 Brignac’s allegations that Yelp’s web pages appeared in Google’s search results does

                                                                                   17 not state any conceivable claim against Yelp. See Kimzey v. Yelp! Inc., 836 F.3d 1263,

                                                                                   18 1270 n.5 (9th Cir. 2016). His allegation that Yelp offered to provide advertising for a

                                                                                   19 monthly fee does not state a claim either, especially given that Brignac fails to allege

                                                                                   20 that he or his corporation are competitors of Yelp. Brignac also fails to allege that he

                                                                                   21 sustained an antitrust injury, which is an essential element of an antitrust claim.

                                                                                   22 Finally, Brignac cannot amend his complaint to state a claim without contradicting the

                                                                                   23 allegations of the original complaint, which establish that he has no plausible claim.

                                                                                   24 Thus, granting leave to amend would be futile.

                                                                                   25        //
                                                                                   26        //
                                                                                   27        //
                                                                                   28        //

                                                                                                                                  –1–
                                                                                              PROPOSED ORDER GRANTING YELP INC.’s MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-2 Filed 01/18/19 Page 3 of 3 Page ID #:55



                                                                                   1       Having considered the parties’ papers and arguments for and against the
                                                                                   2 motion, the Court hereby orders that Yelp Inc.’s motion is GRANTED and the

                                                                                   3 complaint against Yelp Inc. is DISMISSED WITH PREJUDICE.

                                                                                   4       SO ORDERED
                                                                                   5       DATE:
                                                                                                                           ____________________________
                                                                                   6
                                                                                                                           The Honorable Manuel L. Real
                                                                                   7                                       United States District Judge
                                                                                   8

                                                                                   9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                              –2–
                                                                                            PROPOSED ORDER GRANTING YELP INC.’s MOTION TO DISMISS UNDER RULE 12(b)(6)
